UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 001-14339 THERAGENICS CORPORATION® (Exact name of registrant as specified in its charter) Delaware 58-1528626 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 5203 Bristol Industrial Way Buford, Georgia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (770) 271-0233 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject tosuch filing requirements for the past 90 days. YESx NOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NOx As of May 6, 2013 the number of shares of $0.01 par value common stock outstanding was 31,061,883. THERAGENICS CORPORATION TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Condensed Consolidated Statements of Comprehensive Earnings (Loss) for the quarters ended March 31, 2013 and2012 3 Condensed Consolidated Balance Sheets – March 31, 2013 and December 31, 2012 4 Condensed Consolidated Statements of Cash Flows for the quarters ended March 31, 2013 and 2012 5 Notes to Condensed Consolidated Financial Statements 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 ITEM 4. CONTROLS AND PROCEDURES 23 PART II. OTHER INFORMATION 24 ITEM 1. LEGAL PROCEEDINGS 24 ITEM 1A. RISK FACTORS 24 ITEM 6. EXHIBITS 25 SIGNATURES 26 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements THERAGENICS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE EARNINGS (LOSS) (UNAUDITED) (Amounts in thousands, except per share data) Quarter Ended March 31, REVENUE Product sales $ $ License and fee income COST OF SALES GROSS PROFIT OPERATING EXPENSES Selling, general and administrative Amortization of purchased intangibles Research and development Medical device excise tax — Gain on disposal of assets (4 ) — EARNINGS FROM OPERATIONS 17 OTHER INCOME (EXPENSE) Interest income 27 38 Interest expense ) ) Other — 1 ) ) EARNINGS (LOSS) BEFORE INCOME TAXES ) Income tax expense (benefit) ) NET EARNINGS (LOSS) $ ) $ EARNINGS PER SHARE: Basic $ $ Diluted $ $ WEIGHTED AVERAGE SHARES Basic Diluted COMPREHENSIVE EARNINGS (LOSS) Net earnings (loss) $ ) $ Other comprehensive earnings (loss), net of taxes Reclassification adjustment for gain included in net earnings (loss) — (1 ) Unrealized gains on securities arising during the period — 57 Total other comprehensive earnings — 56 Total comprehensive earnings (loss) $ ) $ The accompanying notes are an integral part of these statements. 3 THERAGENICS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except per share data) March 31, (Unaudited) December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Marketable securities Trade accounts receivable, less allowance of $571 in 2013 and $592 in 2012 Inventories Deferred income tax asset Refundable income taxes — Prepaid expenses and other current assets TOTAL CURRENT ASSETS Property and equipment, net Intangible assets, net Deferred income tax asset Other assets 70 70 TOTAL ASSETS $ $ LIABILITIES & SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued salaries, wages and payroll taxes Income taxes payable 23 — Other current liabilities TOTAL CURRENT LIABILITIES Long-term borrowings Asset retirement obligations Other long-term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY Common stock, authorized 100,000 shares of $0.01 par value, issued 35,812 in 2013 and 34,829 in 2012 Additional paid-in capital Retained earnings Accumulated other comprehensive gain 21 21 Common stock in treasury, at cost – 4,762 shares (10,382 ) (10,382 ) TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these statements. 4 THERAGENICS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Amounts in thousands) Quarter Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net earnings (loss) $ ) $ Adjustments to reconcile net earnings (loss) to net cash provided (used) by operating activities: Depreciation and amortization Deferred income taxes (348 ) (383 ) Provision for allowances 21 Share-based compensation Change in fair value of interest rate swaps — (28 ) Decommissioning retirement liability 16 16 Gain on sale of marketable securities — (1 ) Gain on sale of equipment (4 ) — Changes in assets and liabilities: Trade accounts receivable (1,344 ) (246 ) Inventories (452 ) (1,134 ) Prepaid expenses and other current assets (53 ) 26 Accounts payable Accrued salaries, wages and payroll taxes (1,103 ) (1,047 ) Refundable income taxes net of income taxes payable Other current liabilities (8 ) Other (64 ) Net cash provided (used) by operating activities (277 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases and construction of property and equipment (527 ) (329 ) Cash paid for acquisition of Core Oncology customer base — (4,086 ) Proceeds from sale of property and equipment 8 — Purchases of marketable securities (9,008 ) (1,708 ) Maturities of marketable securities Proceeds from sales of marketable securities — Net cash used by investing activities (7,562 ) (4,300 ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of borrowings — (834 ) Employee stock purchase plan 17 17 Net cash provided (used) by financing activities 17 (817 ) NET DECREASE IN CASH AND CASH EQUIVALENTS $ ) $ ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTARY CASH FLOW DISCLOSURE: Interest paid $ $ Income taxes paid (received), net $
